Citation Nr: 1308836	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated during his February 2013 hearing before the Board that he submitted a copy of a private treatment report dated January 11, 2013.  He testified that he was seen by Dr. Brent for a hearing test when he was told that his hearing had gotten progressively worse since the last time he was seen by Dr. Brent two years previously.  The Veteran's spouse also testified at the Board hearing that she noticed that there has been a big difference in the Veteran's hearing in the previous six months and believed that there had been a significant hearing loss.

Additionally, subsequent to the February 2013 Board hearing, the Veteran notified the Board that he was scheduled for a hearing aids appointment on February 15, 2013.

To this date, these records have not been associated with the Veteran's claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, these records must be obtained and associated with the claims file before the Board can proceed with the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran a VA Form 21-4142, AUTHORIZATION AND CONSENT TO RELEASE INFORMATION TO THE DEPARTMENT OF VETERANS AFFAIRS (VA), and request that he identify the full name and address of all providers of medical treatment and/or evaluation of his hearing loss disability since 2011, to include a private hearing evaluation by Dr. Brent conducted on January 11, 2013, and a hearing aids appointment with the Liberty Hearing Aids on February 15, 2013.  Once the requested information and authorization has been obtained, attempt to obtain all such identified records for inclusion in the Veteran's claims file or Virtual VA electronic file.  All attempts to obtain those records should be documented in the claims file.  If the VA is unsuccessful in obtaining any identified records, the Veteran and his representative should be so notified.

2.  After associating any evidence received in response to the above request to the claims folder or electronic record, schedule the Veteran for a VA audiological examination, to include puretone audiometry testing and a controlled speech discrimination test using the Maryland CNC word list.  Auditory thresholds in decibels, for the right and left ears, for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores, for the right and left ears, using the Maryland CNC word list, must be provided.  The examiner must provide findings as to the impact of the Veteran's bilateral hearing loss disability on his daily functioning.  The claims folder must be made available for review by the examiner in conjunction with the examination.

3.  Following completion of the foregoing, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



